DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 8-10, 13-16, 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include “respectively, wherein the access points include a wireless router and one or more wireless network extenders connected thereto that are dispersed on different levels/floors or in specific rooms of a building; or  announcing as a voice response indicating the location of the current access point to which the wireless device is currently connected or the location of the last known access point to which the wireless device was last connected, wherein the voice response 
In the same field of endeavor Donnellan teaches techniques to find a target user device in a wireless telecommunication network. A user may operate a searching user device to send, to a location server, a request to locate a target device. The location server may provide the searcher device with a general location of the target device based on a wireless network location service, a Global Positioning System (GPS) service, etc. see par. [0016]. The device location techniques, described herein, may assist a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017]. Process 300 may also include determining a general location of the target device (block 320). For example, location server 230 may determine a geographic area where the target device appears to be located. For example, if the actual location of the target device is somewhere in a ten-story building, the general location may include an address of the building. In some embodiments, the general location may include a three-dimensional area. For example, the target user device may be connected to (or otherwise in the coverage area) of a wireless access point with a known, three-dimensional location, such as the third of a particular building, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the Andri in view of Sriram invention with the teachings of Donnellan for the benefit of assisting a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andri U.S. PAP 2014/0108370 A1 in view of Sriram U.S. Patent No. 10,580,407 B1, in view of Donnellan U.S. PAP 2018/0295598 A1.
Regarding claim 1 Andri teaches a method for providing voice enabled searching for finding wireless devices associated with a wireless network (search query expansion, see par. [0002]), the method comprising: 

sending the voice search query to a voice recognition engine to convert the voice search query to a text search query (apply speech recognition to the audio information to extract keywords, see par. [0016]); 
receiving the text search query from the voice recognition engine (The processing of audio information to obtain the keywords of the expanded portion of the search query may be performed on-board the client device and/or may be performed at a remote server system, see par. [0023]);  
forwarding the text search query to the network controller for processing (If the search engine resides at the server system, and if the audio information is processed at the server system to extract the keywords, then the user-defined portion of the search query may be transmitted to the server system along with at least a portion of the audio information for further processing, see par. [0023]); 
receiving a response from the network controller regarding the text search query, wherein the response identifies location of an access point (the method may include processing the plurality of search queries to identify one or more user groups, see par. [0064]; user group may 
Wherein, the response identifies a location of a current access point, among the wireless router and the one or more wireless network extenders, to which the wireless device is currently connected in a condition that the network controller determines that the wireless device is currently connected to one of the access points of the wireless network (and either (2) are located within a threshold geographic proximity to each other (e.g., 5 ft., 20 ft., 100 ft., 1 mile, etc. as identified from GPS/geo-location information) or (3) are accessing a communications network via the same access point or two overlapping access points, see par. [0065]), or the response identifies a location of a last known access point, among the wireless router and the one or more wireless network extenders, to which the wireless device was last connected in a condition that the network controller determines that the wireless device is not currently connected to any of the access points of the wireless network ( Historic group membership of users and/or computing devices operated by such users may be identified by server system 640 from information stored at data store 646. For example, server system 640 may log group membership records for each group identified by the server system for the purpose of enabling subsequent detection of user groups based on historical information, see par. [0074]).  
 
However Andri does not teach announcing the response as a voice response.
The voice-controlled device can receive the first audio data from the remote system and, in response, output audio corresponding to the query, see col. 7 lines 43-54.
	It would have been obvious to one of ordinary skill in the art to combine the Andri invention with the teachings of Sriram for allowing a user to interact with a device using voice command in order to cause the control of another device, see col. 1 lines 13-16.
However Andri in view of Sriram does not teach, respectively, wherein the access points include a wireless router and one or more wireless network extenders connected thereto that are dispersed on different levels/floors or in specific rooms of a building; or  announcing as a voice response indicating the location of the current access point to which the wireless device is currently connected or the location of the last known access point to which the wireless device was lst connected, wherein the voice response identifies a particular level/floor or specific room of the building where the wireless device is currently located or was last known to be located.
In the same field of endeavor Donnellan teaches techniques to find a target user device in a wireless telecommunication network. A user may request to locate a target device. The location server may provide the searcher device with a general location of the target device based on a wireless network location service, a Global Positioning System (GPS) service, etc. see par. [0016]. The device location techniques, described herein, may assist a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017]. Process 300 may also include determining a general location of the target device (block 320). For example, location server 230 may determine a geographic area where the target device appears to be located. For example, if the actual location of the target device is somewhere in a ten-story building, the general location may include an address of the building. In some embodiments, the general location may include a three-dimensional area. For example, the target user device may be connected to (or otherwise in the coverage area) of a wireless access point with a known, three-dimensional location, such as the third of a particular building, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the Andri in view of Sriram invention with the teachings of Donnellan for the benefit of assisting a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact 


Regarding claim 2 Andri teaches the method of claim 1, wherein the voice capturing device is an Internet enabled phone (client device may be a mobile  handheld computing device, Communications network 160 may include one or more wide area networks (e.g., the Internet), see par. [0024]).   
Regarding claim 3 Sriram teaches the method of claim 1, wherein the voice capturing device is a tablet computer (tablet computers, see col. 12 lines 54-65).  
Regarding claim 4 Sriram teaches the method of claim 1, wherein the voice capturing device is a voice activated speaker (device 802 has one or more integral speakers 806, see col. 36 lines 10-11).  
Regarding claim 5 Andri teaches the method of claim 1, wherein the voice capturing device is an access point for the wireless network that is equipped with voice capturing functionality (FIG. 6 is a schematic diagram depicting an example computing system 600 according to one implementation. Within computing system 600, client devices 610, 612, 614, 616, etc. are accessing a communications network 630 via one or more access points, see par. [0060]).  
Regarding claim 8 Donnellan teaches the method of claim 7, wherein, in the condition that the network controller determines that the wireless device is not currently connected to any of the access points, the response also identifies a time the wireless device was last connected to the access point (In some embodiments, sensor information may include 
Regarding claim 9 Sriram the method of claim 1, further comprising
receiving a voice configuration command for the wireless network (audio data (e.g., audio data 902) may be received by the remote system 210(2) for speech processing for interpretation of the included speech utterance 904 (either for purposes of enabling voice-communications and/or for purposes of executing a command in the speech, see col. 40 lines 57-61);
 sending the voice configuration command to the voice recognition engine to convert the voice configuration command to a text configuration command (audio data (e.g., audio data 902) may be received by the remote system, see col 40 lines 57-59); 
receiving the text configuration command from the voice recognition engine (Upon receipt by the remote system 210(2), the ASR component 908 may convert the audio data into text, see col. 40 lines 65-67);
and  -22-ARRO1505 forwarding the text configuration command to the network controller for processing, wherein the network controller configures the wireless network in response to the text configuration command (The text data may then be used by other components for various purposes, such as arbitration, executing system commands, inputting data, etc. see col. 41 lines 2-4; Following ASR processing, the ASR results may be sent by the speech recognition engine 932 to other processing components, which may be local to the device performing ASR and/or distributed across the network(s), see col. 42 lines 27-38).  

Regarding claim 10 Andri teaches a device for providing voice enabled searching for finding wireless devices associated with a wireless network, the device comprising: 
a wireless interface to communicate with one or more of the wireless devices (Client device 120 may include a communication interface 134 enabling wireless communication over any suitable communications protocol with one or more other computing devices, such as server system 170 via a communications network 160, see par. [0024; 
a processor communicatively coupled to a memory storing network configuration and connectivity information, wherein the network configuration and device connectivity information includes identification of locations of access points included in the wireless network and wireless devices connected to the access points (Server system 170 includes one or more computing devices, such as one or more server devices. Such server devices may be co-located or may be geographically distributed, and may communicate with each other over communications network 160. Server system 170 collectively includes a logic subsystem 172 to execute instructions 178 held in storage subsystem 174. Logic subsystem 172 may include or take the form of one or more processors, see par. [0025]; FIG. 6 is a schematic diagram depicting an example computing system 600 according to one implementation. Within computing system 600, client devices 610, 612, 614, 616, etc. are accessing a communications network 630 via one or more access points, such as example access point 620, see par. [0060]); 
and a computer-readable storage medium to store instructions (storage subsystem 174, see par. [0024]) that when executed by the processor cause the processor to: 
receive a text search query for locating a wireless device that has been misplaced or has an unknown location from a voice recognition engine, wherein the voice recognition engine 
search the network configuration and device connectivity information in the memory based on the text search query, wherein the search provides a result that identifies location of an access point (At 722, the method may include augmenting the one or more search results of the user group to obtain one or more augmented search results based, at least in part, on one or more group attributes for that user group, see par. [0083]; user groups can be based on access point proximity, see par. [0064]);
The search provides a result that identifies a location of a last known access point, among the wireless router and the one or more wireless network extenders,  to which the wireless device is currently connected in a condition that the network configuration and device connectivity information indicates that wireless device is currently connected to one of the access point s of the wireless network(and either (2) are located within a threshold geographic proximity to each other (e.g., 5 ft., 20 ft., 100 ft., 1 mile, etc. as identified from GPS/geo-location information) or (3) are accessing a communications network via the same access point or two overlapping access points, see par. [0065]), and search provides a result that identifies a location of an access point to which the wireless device was last connected in a condition that the network controller determines that the wireless device is not currently connected to an access point ( Historic group membership of users and/or computing devices operated by such users may be identified by server system 640 from information stored at data store 646. For example, server system 640 may log group membership records for each group identified by the server system for the 

However Andri does not teach and provide the result to a speaker in order to announce the result.  
In a similar field of endeavor Sriram teaches a practical system which allows for user to interact with a device using such voice commands in order to cause the device to control another device, such as by powering on or powering off the other device, see col. 1 lines 13-16. In some instances, the remote system can take one or more actions based on detecting an anomaly with an electronic device. For instance, an action can include querying a user within the environment to determine whether to change the state of the electronic device. For example, the remote system can generate a query regarding whether to power off the electronic device. The remote system can then send first audio data representing the query to a local device, such as a voice-controlled device located in the environment of the user. The voice-controlled device can receive the first audio data from the remote system and, in response, output audio corresponding to the query, see col. 7 lines 43-54.
	It would have been obvious to one of ordinary skill in the art to combine the Andri invention with the teachings of Sriram for allowing a user to interact with a device using voice command in order to cause the control of another device, see col. 1 lines 13-16.
However Andri in view of Sriram does not teach, respectively, wherein the access points include a wireless router and one or more wireless network extenders connected thereto that are dispersed on different levels/floors or in specific rooms of a building; or  announcing as a voice response indicating the location of the current access point to which the wireless device is 
In the same field of endeavor Donnellan teaches techniques to find a target user device in a wireless telecommunication network. A user may operate a searching user device to send, to a location server, a request to locate a target device. The location server may provide the searcher device with a general location of the target device based on a wireless network location service, a Global Positioning System (GPS) service, etc. see par. [0016]. The device location techniques, described herein, may assist a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017]. Process 300 may also include determining a general location of the target device (block 320). For example, location server 230 may determine a geographic area where the target device appears to be located. For example, if the actual location of the target device is somewhere in a ten-story building, the general location may include an address of the building. In some embodiments, the general location may include a three-dimensional area. For example, the target user device may be connected to (or otherwise in the coverage area) of a wireless access point with a known, three-dimensional location, such as the third of a particular building, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the Andri in view of Sriram invention with the teachings of Donnellan for the benefit of assisting a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017].

Regarding claim 13 Donnellan teaches the device of claim 10, wherein, in the condition that the network configuration and device connectivity information indicates that the wireless device is not currently connected to any of the access points of the wireless network, the instructions when executed cause the processor to identify a last connection time at which the wireless device was last connected to the last known access point, and the last connection time of the wireless device is also announced by the speaker as a voice response (In some embodiments, sensor information may include information associated with a sensor reading, such as a sensor type, user device ID, and timing (e.g., a timestamp), etc. The sensor information collected by the searcher device and the target device may be provided to location server 230, see par. [0037]; When the searcher device receives the general location, and is already located in the general location, the searcher device may notify the user that the user is in the general location, see par. [0036]).
claim 14 Sriram teaches the device of claim 10, further comprising a microphone to receive the voice search query for locating the wireless device, wherein the instructions when executed further cause the processor to send the voice search query to the voice recognition engine; and the speaker to announce the result (The voice-controlled device can receive the first audio data from the remote system and, in response, output audio corresponding to the query, see col. 7 lines 43-54).

Regarding claim 15 Sriram teaches the device of claim 14, wherein the instructions when executed further cause the processor to receive a voice configuration command for the wireless network (audio data (e.g., audio data 902) may be received by the remote system 210(2) for speech processing for interpretation of the included speech utterance 904 (either for purposes of enabling voice-communications and/or for purposes of executing a command in the speech, see col. 40 lines 57-61);
 send the voice configuration command to the voice recognition engine to convert the voice configuration command to a text configuration command (audio data (e.g., audio data 902) may be received by the remote system, see col 40 lines 57-59); 
receive the text configuration command from the voice recognition engine (Upon receipt by the remote system 210(2), the ASR component 908 may convert the audio data into text, see col. 40 lines 65-67);
and  -22-ARRO1505 configure the wireless network in response to the text configuration command (The text data may then be used by other components for various purposes, such as arbitration, executing system commands, inputting data, etc. see col. 41 lines 2-4; Following ASR processing, the ASR results may be sent by the speech recognition engine 932 to other 

Regarding claim 16 Andri teaches a non-transitory computer-readable storage medium containing stored instructions (storage subsystem 174, see par. [0024]) that when executed by a processor cause the processor to enable voice enabled searching for finding wireless devices associated with a wireless network by:  
receiving a voice search query for locating a wireless device that has been misplaced or has an unknown location at a voice capturing device that is configured to communicate with a network controller for the wireless network, wherein the network controller is to define a configuration for the wireless network including identifying location of access points associated therewith and track connectivity of wireless devices associated with teach of the access points (voice client devices through which users submit search queries through voice-based search terms, computing devices may be accessing a communications network vi an access point, or a different communication network via a different access point, see par. [0063]); 
sending the voice search query to a voice recognition engine to convert the voice search query to a text search query (apply speech recognition to the audio information to extract keywords, see par. [0016]); 
receiving the text search query from the voice recognition engine (The processing of audio information to obtain the keywords of the expanded portion of the search query may be performed on-board the client device and/or may be performed at a remote server system, see par. [0023]);  

receiving a response from the network controller regarding the text search query, wherein the response identifies location of an access point (the method may include processing the plurality of search queries to identify one or more user groups, see par. [0064]; user group may be formed for two or more users/computing devices that (1) initiate search queries within a threshold time proximity to each other (e.g., 5 seconds, 10 seconds, 30 seconds, 1 minute, 5 minutes, 10 minutes, 1 hour, etc.), and either (2) are located within a threshold geographic proximity to each other (e.g., 5 ft., 20 ft., 100 ft., 1 mile, etc. as identified from GPS information) or (3) are accessing a communications network via the same access point or two overlapping access points, see par. [0065]);
Wherein, the response identifies a location of a current access point, among the wireless router and the one or more wireless network extenders, to which the wireless device is currently connected in a condition that the network controller determines that the wireless device is currently connected to one of the access points of the wireless network (and either (2) are located within a threshold geographic proximity to each other (e.g., 5 ft., 20 ft., 100 ft., 1 mile, etc. as identified from GPS/geo-location information) or (3) are accessing a communications network via the same access point or two overlapping access points, see par. [0065]), or the response identifies a location of a last known access point, among the wireless router and the one or more wireless network extenders, to which the wireless device was last connected in a condition that 
 
However Andri does not teach announcing the response as a voice response.
In a similar field of endeavor Sriram teaches a practical system which allows for user to interact with a device using such voice commands in order to cause the device to control another device, such as by powering on or powering off the other device, see col. 1 lines 13-16. In some instances, the remote system can take one or more actions based on detecting an anomaly with an electronic device. For instance, an action can include querying a user within the environment to determine whether to change the state of the electronic device. For example, the remote system can generate a query regarding whether to power off the electronic device. The remote system can then send first audio data representing the query to a local device, such as a voice-controlled device located in the environment of the user. The voice-controlled device can receive the first audio data from the remote system and, in response, output audio corresponding to the query, see col. 7 lines 43-54.
	It would have been obvious to one of ordinary skill in the art to combine the Andri invention with the teachings of Sriram for allowing a user to interact with a device using voice command in order to cause the control of another device, see col. 1 lines 13-16.

In the same field of endeavor Donnellan teaches techniques to find a target user device in a wireless telecommunication network. A user may operate a searching user device to send, to a location server, a request to locate a target device. The location server may provide the searcher device with a general location of the target device based on a wireless network location service, a Global Positioning System (GPS) service, etc. see par. [0016]. The device location techniques, described herein, may assist a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment in which the user device is located, see par. [0017]. Process 300 may also include determining a general location of the target device (block 320). For example, location server 230 may determine a geographic area where the target device appears to be located. For example, if the actual location of the target device is somewhere in a ten-story building, the general location may include an address of the the general location may include a three-dimensional area. For example, the target user device may be connected to (or otherwise in the coverage area) of a wireless access point with a known, three-dimensional location, such as the third of a particular building, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the Andri in view of Sriram invention with the teachings of Donnellan for the benefit of assisting a user to locate a lost, stolen or otherwise unlocatable user device, by providing additional information about the exact environment 
Regarding claim 19 Donnellan teaches the non-transitory computer-readable storage medium of claim 16, wherein, in the condition that the network configuration and device connectivity information indicates that the wireless device is not currently connected to any of the access points of the wireless network, the instructions when executed cause the processor to identify a last connection time at which the wireless device was last connected to the last known access point, and the last connection time of the wireless device (In some embodiments, sensor information may include information associated with a sensor reading, such as a sensor type, user device ID, and timing (e.g., a timestamp), etc. The sensor information collected by the searcher device and the target device may be provided to location server 230, see par. [0037]; When the searcher device receives the general location, and is already located in the general location, the searcher device may notify 
Regarding claim 20 Sriram teaches the non-transitory computer-readable storage medium of claim 16, wherein the instructions when executed further cause the processor to receive a voice configuration command for the wireless network (audio data (e.g., audio data 902) may be received by the remote system 210(2) for speech processing for interpretation of the included speech utterance 904 (either for purposes of enabling voice-communications and/or for purposes of executing a command in the speech, see col. 40 lines 57-61);
 send the voice configuration command to the voice recognition engine to convert the voice configuration command to a text configuration command (audio data (e.g., audio data 902) may be received by the remote system, see col 40 lines 57-59); 
receive the text configuration command from the voice recognition engine (Upon receipt by the remote system 210(2), the ASR component 908 may convert the audio data into text, see col. 40 lines 65-67);
and  -22-ARRO1505 configure the wireless network in response to the text configuration command (The text data may then be used by other components for various purposes, such as arbitration, executing system commands, inputting data, etc. see col. 41 lines 2-4; Following ASR processing, the ASR results may be sent by the speech recognition engine 932 to other processing components, which may be local to the device performing ASR and/or distributed across the network(s), see col. 42 lines 27-38).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Shamain ‘205 teaches a method for user location calculation which localizes based on access points such as a mobile device being on the same floor as an access point, see par. [0174].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656